Title: From George Washington to John Hancock, 2 July 1777
From: Washington, George
To: Hancock, John



Sir
Camp at Middle Brook July 2d 1777.

The Inclosed Copies of Genl St Clairs Letters, transmitted Yesterday Afternoon and last Night by Genl Schuyler, I have thought it my duty to send you. The Intelligence they contain is important and interesting—nor are there circumstances wanting besides these, to induce a beleif or at least to raise a strong presumption that the Enemy have in contemplation a junction of their Two Armies by way of the Lakes & the North River. If they have their whole Canada Force on the Former, it is certainly their Object. On receiving these Accounts, I wrote immediately to Genl Putnam to embark Nixons Brigade for reinforcing the Northern Army, to wait however the arrival or near approach of Genl Parsons & Varnum’s Brigades from this place, who march this Morning—or the coming in of an Equal number of militia to supply their place before they sail. This I have done by the advice of my Genl Officers & is all that is thought practicable in the present, uncertain—indeterminate situation of things. The rest of the Army here will be held in readiness to move according to information & circumstances. As I have observed, If we were certain Genl Burgoyne was approaching Tyconderoga with his Whole Army, I should not hesitate a Moment in concluding, that it is in consequence of a preconcerted plan with Genl Howe, and that the latter is to co-operate with him by pushing his Whole force up the North River and aiming a stroke in the first instance

and immediately against the Highland passes: But as the Appearance of the Enemy on the Lake may be a feint—calculated to amuse & distract, (though it may seem like a real Attack)—to draw this Army to Peeks Kills & more to the Northward, that Genl Howe may with more facility turn his Arms against Philadelphia, It has been determined unadviseable for us to move, till we have further proofs of his Intentions and that our Conduct must be governed by his. Our situation is truly delicate and embarrassing. Should we march to Peeks Kill, leaving Genl Howe on Staten Island, there will be Nothing to prevent him passing to South Amboy and pushing from thence to Philadelphia or in short by any other Route, Tho marching such of his Troops from the point opposite Amboy, that were encamped there, and the sailing of the Ships from Princess Bay Yesterday Morning, are circumstances indicating that an Embarkation has or will take place. On the Other hand, if the North River and the possession of the Highlands are his Objects—Our remaining here till his views are certainly known may subject ’em to a risk, that we wish to avoid. Thus, let us examine Matters as we will difficulties stare us in the face. We shall attempt to consult and to do the best we can. I have written to Genls Putnam & George Clinton fully upon the subject, urging them to put forth every exertion in their power and instantly to call in a respectable body of Militia to aid in the defence of those important posts at this critical conjuncture. I trust they will come out—their services in all probability will not be wanted but for a very short time.
I must earnestly request, that you will send Mr Stewart, the Issuing Commissary Genl to Camp immediately. There is reason to apprehend, the Army will be in great distress & confusion for want of Issuing Commissaries in three or four days. On saturday, those with Mr Trumbull declare they will leave him without they are put on a different footing from what they now are. I need not mention the consequences that will result from such an Event if there are not Others here to supply their places.
There is One thing more I would add, which is, that there are not more than Forty thousand Dollars in the Military Chest, and Two Months pay due to All the Army except Two or three Regiments which have just Obtained Warrants. One Hundred & fifty Six thousand out of the last Supply sent the pay Master, I was obliged to order to Peeks Kills for the Troops in that Quarter, whose demands are great & pressing also. I must earnestly entreat that you will forward a Supply directly to the pay master. Should we be obliged to move before the Troops are paid, much uneasiness & murmuring will be the certain attendants & I fear something worse.
As the Enemy will adopt every stratagem & device to deceive & distract

us, notwithstanding the present appearance in favor of their making an Expedition up the North River, I doubt not but you will have the most vigilant lookouts kept along Delaware Bay & proper Expresses & signals for communicating the earliest intelligence. I think it would be highly expedient that some sensible—judicious Men should be employed in that business at this time, who would view things as they ought to be and from whose Accounts certain inferences & conclusions may be drawn so as to form a proper line for our conduct. The most fatal consequences may flow from false information at this period—Things should be examined with all possible certainty. I shall not be surprized, to hear of Several Ships appearing in or off Delaware, tho Genl How’s destination should be elsewhere. their fleet give them the most Signal Advantages and an Opportunity of practising a thousand feints. I have the Honor to be with great respect Sir Yr Most Obedt Servt

Go: Washington

